 



Exhibit 10.8
AGREEMENT FOR MARKETING SERVICES
     THIS AGREEMENT FOR MARKETING SERVICES (the “Agreement”) is made and entered
into this 14th day of January, 2008 (the “Effective Date”), by and between ALPS
Fund Services, Inc. a Colorado corporation located at 1290 Broadway, Suite 1100,
Denver, Colorado 80203 (“ALPS”) and GreenHaven Commodity Services, LLC, a
Delaware limited liability company located at 3340 Peachtree Road, Suite 1910,
Atlanta, Georgia 30326 (the “Client”). ALPS and the Client are sometimes
hereinafter individually collectively referred to as a “Party” and collectively
as the “Parties”.
     WHEREAS, the Client is the managing owner of GreenHaven Continuous
Commodity Index Tracking Fund, a Delaware statutory trust that is listed on the
American Stock Exchange (the “Feeder Fund”), and of GreenHaven Continuous
Commodity Index Master Fund, a Delaware statutory trust and a commodity
index-linked fund in which the Feeder Fund has invested all of its assets (the
“Master Fund”; collectively with the Feeder Fund, the “Funds”); and
     WHEREAS, ALPS provides certain professional services to entities such as
the Funds and
     WHEREAS, the Client desires to engage ALPS to perform the services
described below for the Funds and ALPS desires to accept such appointment.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the Parties hereto agree as follows:
     1. Scope of Services. ALPS agrees to perform for the Funds the services
listed on Exhibit “A” hereto (collectively, the “Services”).
     2. Fees. For the performance by ALPS of the Services pursuant to this
Agreement, Client agrees to pay ALPS an annual fee, amortized monthly and
payable quarterly, based upon the gross management fees paid by the Master Fund
to the Client, in accordance with the fee schedule set forth on Exhibit “B”
hereto. Such fees, as well as ALPS’ out-of-pocket expenses and advances
identified in Section 3 below, may be changed from time to time by mutual
written agreement of the Parties.
     3. Out of Pocket Expenses. In addition to the fees that the Client shall
pay to ALPS pursuant to Section 2 above, the Client agrees to reimburse ALPS for
its reasonable out-of-pocket expenses incurred and advances made by ALPS in
performing the Services, including, but specifically not limited to, regulatory
filing fees. In addition, any other expense incurred by ALPS at the specific
written request or consent of the Client will be reimbursed by the Client.
     4. Invoicing. The Client agrees to pay ALPS’ invoices for fees and expenses
within thirty (30) days following the Client’s receipt of ALPS’ respective
billing invoice, other than any fees or expenses that are subject to a good
faith dispute between the Parties. In the event of such a dispute, the Client
may only withhold that portion of the fee or expense that is subject to the
dispute. The Client shall notify ALPS in writing within ten (10) calendar days
following the receipt of each invoice with respect to which the Client has a
dispute. If the Client does not provide such notice of dispute within the
required time, then the billing invoice will be deemed

 



--------------------------------------------------------------------------------



 



accepted. The Client shall settle such disputed amounts within ten (10) business
days from the day upon which the parties agree on the amount to be paid, or at
such later date as may be agreed upon by ALPS, by payment of the agreed-upon
amount. If no agreement is reached, then the Parties may exercise their specific
legal remedies.
     5. Term. The term of this Agreement shall commence upon the Effective Date
and shall continue thereafter for two (2) years (the “Initial Term”), unless
terminated sooner in accordance herewith. After the Initial Term, this Agreement
will renew automatically for additional one year periods of time (each, a
“Renewal Term”, and collectively with the Initial Term, the “Term”), unless one
Party hereto provides the other Party with written notice of termination at
least sixty (60) days prior to the expiration of the Initial Term or the
then-current Renewal Term
     6. Indemnification. Each Party (the “Indemnifying Party”) hereby agrees to
indemnify and hold harmless the other Party (the “Indemnified Party”) against
any and all losses, costs and expenses (including reasonable attorney’s fees)
that the Indemnified Party incurs by reason or as a result of or arising from
the breach by the Indemnifying Party of any terms, provisions, covenants,
warranties or representations contained herein and/or in connection with the
enforcement of this Agreement or any provision hereof.
     7. Confidentiality. During the Term of this Agreement, each Party may be
provided access to selected information of the other Party, oral, written, or
electronic, including but not limited to information which relates or refers to
the other Party’s: business planning; internal controls; computer, data
processing, or communications architectures or systems; electronic data
processing architectures, applications, programs, routines, or subroutines;
business affairs and methods of operation or proposed methods of operations,
techniques or systems; or financial or other non-public information of the other
Party (hereinafter, “Confidential Information”). Each Party agrees to treat
confidentially and not disclose to any third parties (other than its directors,
managers, partners, officers, employees and agents who agree to be bound hereby)
such Confidential Information, and to only use such Confidential Information in
performing under this Agreement. The obligations set forth in this Section 7
shall survive for a period of three (3) years from the termination of this
Agreement; provided, however, that with respect to any Confidential Information
that would constitute a “trade secret”, the obligation of confidentiality and
non-use shall survive as long as such trade secret information is entitled to
such treatment as a matter of law.
     In the event that a Party receives a subpoena or other validly issued
administrative or judicial process requesting Confidential Information, such
Party shall provide actual notice and a copy of the subpoena or other
document(s) to the other Party within twenty-four (24) hours of such receipt and
shall not comply with such subpoena or other process until the earlier to occur
of (1) receiving written notification from the other Party that it may proceed
or (2) the deadline for complying.
     The Parties acknowledge that, because of the nature of the Confidential
Information, the owner of such Confidential Information would suffer irreparable
harm in the event of a material breach of the provisions of this Agreement and
that monetary damages would be inadequate to compensate such Party for such a
breach. As a result, in the event of any material breach or threatened material
breach by the other Party of any such provisions, the non-breaching Party shall
be entitled, in addition to such other legal or equitable remedies which might
be available,

- 2 -



--------------------------------------------------------------------------------



 



to injunctive relief in any court of competent jurisdiction against the
threatened material breach or continuation of any such material breach without
showing or proving any actual damages sustained by the non-breaching Party.
     8. Termination. Either Party may terminate this Agreement upon thirty
(30) days written notice to the other Party in the event of a material breach of
this Agreement by the other Party which is not cured by the end of such thirty
(30) day.
     9. Notices. All notices, invoices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given upon actual receipt by the notified party either
by hand, by facsimile (with evidence of receipt) or by electronic
(email) delivery, one (1) day following delivery to an overnight courier service
(such as United Parcel Service or Federal Express), or three (3) days following
delivery to the U.S. Postal Service if sent by certified mail, return receipt
requested, at the address herein identified above, or such other address as any
Party hereto shall hereafter specify by written notice to the other Party or
Parties hereto.
     10. Arbitration. All claims, disputes, controversies and other matters in
question between the parties to this Agreement arising out of or relating to
this Agreement or the breach thereof that cannot be resolved by the Parties
shall be settled by binding arbitration in accordance with this Agreement and
the following procedures or such other procedures as may be agreed upon by the
Parties:
          (a) Either Party may serve upon the other Party, in accordance with
the notice procedures set forth in Section 9 above, a written demand specifying
in reasonable detail the nature of the matter and that the claim, dispute, or
controversy or other matter in question shall be submitted to arbitration. The
demand shall be made within a reasonable time after the claim, dispute,
controversy or other matter in question has arisen. In no event shall the demand
for arbitration be made after the date when institution of legal or equitable
proceedings, based upon such claim, dispute, controversy or other matter in
question, would be barred by the applicable statute of limitations or by laches.
          (b) After service of a demand for arbitration, the Parties shall
attempt to agree upon a single arbitrator within ten (10) calendar days or such
longer period as the parties may agree.
          (c) In the event the Parties cannot agree upon a single arbitrator
within the period established under paragraph (b) above, then each Party shall
appoint one arbitrator within an additional ten (10) calendar days and notify
the other Party of such appointment. If either Party fails to timely appoint an
arbitrator, then the arbitrator appointed by the other Party shall be the sole
arbitrator. If, however, both Parties appoint an arbitrator, then a third
arbitrator shall be selected within ten (10) calendar days thereafter by the
first two arbitrators unless otherwise agreed by the Parties. If the arbitrators
and the Parties fail to appoint a third arbitrator, either Party may request the
American Arbitration Association or any federal or local court in Denver,
Colorado to appoint the third arbitrator.
          (d) Except as otherwise provided herein, any arbitration proceeding
shall be conducted in accordance with the rules and procedures of the American
Arbitration Association or such other rules and procedures as are agreed to by
the arbitrators or the Parties. Nothing

- 3 -



--------------------------------------------------------------------------------



 



contained herein shall be construed as requiring submission of any claim,
dispute, controversy or other matter in question to the American Arbitration
Association.
          (e) The arbitration proceeding shall be held in Denver, Colorado,
unless otherwise agreed by the arbitrators or the Parties.
          (f) The decision rendered through arbitration shall be final and
binding upon the Parties hereto, and judgment may be entered in accordance with
applicable law in any court having jurisdiction thereof. In rendering a
decision, the arbitrators shall be governed by the terms of this Agreement.
          (g) Although the Parties agree that compulsory and binding arbitration
shall be the exclusive means of dispute resolution, judicial review of any
arbitration decision or proceeding (other than entry or enforcement of an
arbitration award/judgment) or of any matter arising under the terms of this
Agreement, whether or not submitted to the binding arbitration process required
by this Agreement, shall be brought solely in the federal or state courts in
Denver, Colorado.
          (h) The foregoing procedures shall not preclude either Party from
pursuing all available legal remedies for infringement of a registered patent,
trademark, service mark, or copyright.
     11. Governing Law. This Agreement shall be deemed to have been made in the
State of Colorado, and shall be governed by, construed and enforced in
accordance with the law of the State of Colorado, without reference to
principles of conflicts of laws thereof.
     12. Captions. The section headings used in this Agreement are intended
solely for convenience of reference and shall not in any way or manner amplify,
limit, modify or otherwise be used in the interpretation of any of the
provisions of this Agreement. The masculine, feminine, or neuter gender and the
singular or plural number shall be deemed to include the others whenever the
context so indicates or requires.
     13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute but one and the same instrument.
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their respective duly authorized officers as of the date initially
set forth above.

                      ALPS Fund Services, Inc.       GreenHaven Commodity
Services, LLC    
 
                   
By:
          By:        
 
                   
 
  Thomas A. Carter           Ashmead F, Pringle III    
 
  Managing Director           Manager    

- 4 -



--------------------------------------------------------------------------------



 



EXHIBIT A
The Services
     ALPS will provide the following Services to the Funds:
Marketing Staff:

      – Write, design and produce NASD-approved sales and marketing materials.  
      – Create NASD-approved seminars and product presentations.         –
Coordinate advisor specific advertising with advertising agency.         –
Manage marketing budget.         – Create and maintain website.

Registered Representative Call Center:

      – Outbound follow-up calls on 100% of phone and internet requests for
information.         – Receive creation/redemption call & communicate with
AP/Advisor/Custodian.         – Transfer “hot” advisor leads to internal
wholesaler.         – Support dedicated GEMS toll free line for advisors.

Five (5) Internal Wholesalers:

      – Support National Accounts Manager’s and wholesalers field activities.  
      – Telemarket to independent financial planners.         – Coordinate
conference participation.         – Attend various conferences.

Ten (10) External Wholesalers
     Assist the national accounts manager in implementing the tactical sales
strategy.

      – Establish regional relationships with wire houses and fee based
advisors.         – Deliver product education presentations.         – Conduct
product education presentations with wire house brokers and fee based financial
advisors.         – Attend major fee based advisor conferences.

     ALPS Senior Management:

      – Develop overall strategic sales and marketing plan with National
Accounts Manager, Advisor and Specialist firm.

- 5 -



--------------------------------------------------------------------------------



 



      – Supervise sales related activities.         – Participate in field sales
activities.

National Accounts Manager:

      – Implement tactical sales strategy.         – Establish home office
contacts with targeted broker/dealers.

     Develop product education presentations.

      – Conduct product education presentations with fee based financial
advisors.         – Attend major fee based advisor conferences.

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT B
Fees

          Master Fund Assets   ALPS Fees as a % of Management Fees
$0-100,000,000
    6 %
$100,000,000-$200,000,000
    8 %
$200,000,000-$500,000,000
    10 %
$500,000,000-$1,000,000,000
    12 %
$1,000,000,000+
    18 %

- 7 -